             Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 1 of 18




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ANGEL NACIPUCHA, individually and on                             18-cv-02620-JGK
 behalf of others similarly situated,

                                    Plaintiff,              FIRST AMENDED COMPLAINT

                  -against-
                                                            COLLECTIVE ACTION UNDER
 VILLA BERULIA INC. (D/B/A VILLA                                 29 U.S.C. § 216(b)
 BERULIA), JOHN (A.K.A. JOHNNY)
 BERULIA, IVAN IVANAC, MARIJA (A.K.A
 MARIA) IVANAC, STEPHEN VARELA and                                      ECF Case
 ALEXSANDRA (A.K.A ALEXANDRA)
 IVANAC,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Angel Nacipucha (“Plaintiff Nacipucha” or “Mr. Nacipucha”), individually and

on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

P.C., upon his knowledge and belief, and as against Villa Berulia Inc. (d/b/a Villa Berulia),

(“Defendant Corporation”), John (a.k.a. Johnny) Berulia, Ivan Ivanac, Marija (a.k.a Maria) Ivanac,

Stephen Varela and Alexsandra (a.k.a Alexandra) Ivanac, (“Individual Defendants”), (collectively,

“Defendants”), alleges as follows:

                                          NATURE OF ACTION

        1.      Plaintiff Nacipucha is a former employee of Defendants Villa Berulia Inc. (d/b/a

Villa Berulia), John (a.k.a. Johnny) Berulia, Ivan Ivanac, Marija (a.k.a Maria) Ivanac, Stephen

Varela and Alexsandra (a.k.a Alexandra) Ivanac.
            Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 2 of 18




       2.      Defendants own, operate, or control an Italian Restaurant, located at 107 East 34th

Street, New York, New York 10016 under the name “Villa Berulia”.

       3.      Upon information and belief, individual Defendants John (a.k.a. Johnny) Berulia,

Ivan Ivanac, Marija (a.k.a Maria) Ivanac, Stephen Varela and Alexsandra (a.k.a Alexandra) Ivanac,

serve or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff Nacipucha was an employee of Defendants.

       5.      Plaintiff Nacipucha was employed as a cook at the restaurant located at 107 East

34th Street, New York, New York 10016.

       6.      For approximately half the time relevant to this Complaint, Plaintiff Nacipucha

worked for Defendants in excess of 40 hours per week, without appropriate overtime compensation

for the hours that he worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiff Nacipucha appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       8.      Defendants’ conduct extended beyond Plaintiff Nacipucha to all other similarly

situated employees.

       9.      For approximately half the time relevant to this Complaint, Defendants maintained

a policy and practice of requiring Plaintiff Nacipucha and other employees to work in excess of

forty (40) hours per week without providing the overtime compensation required by federal and

state law and regulations.

       10.     Plaintiff Nacipucha now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938,



                                                 -2-
           Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 3 of 18




29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and

650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and

costs.

         11.   Plaintiff Nacipucha seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                 JURISDICTION AND VENUE

         12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Nacipucha’s state law claims under 28

U.S.C. § 1367(a).

         13.   Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Italian Restaurant located in this district. Further, Plaintiff Nacipucha was employed by

Defendants in this district.

                                                PARTIES

                                                  Plaintiff

         14.   Plaintiff Angel Nacipucha (“Plaintiff Nacipucha” or “Mr. Nacipucha”) is an adult

individual residing in Hudson County, New Jersey.

         15.   Plaintiff Nacipucha was employed by Defendants at Villa Berulia from

approximately July 2014 until on or about February 2018.




                                                 -3-
               Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 4 of 18




         16.      Plaintiff Nacipucha consents to being a party plaintiff pursuant to 29 U.S.C. §

216(b), and brings these claims based upon the allegations herein as a representative party of a

prospective class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

         17.      At all relevant times, Defendants own, operate, or control an Italian Restaurant,

located at 107 East 34th Street, New York, New York 10016 under the name “Villa Berulia”.

         18.      Upon information and belief, Villa Berulia Inc. (d/b/a Villa Berulia) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 107 East 34th Street, New York, New York

10016.

         19.      Defendant John (a.k.a. Johnny) Berulia is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant John (a.k.a.

Johnny) Berulia is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporation. Defendant John (a.k.a. Johnny) Berulia possesses operational control over Defendant

Corporation, an ownership interest in Defendant Corporation, and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of

Defendants, including Plaintiff Nacipucha, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

         20.      Defendant Ivan Ivanac is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Ivan Ivanac is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Ivan Ivanac

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages



                                                  -4-
             Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 5 of 18




and compensation of the employees of Defendants, including Plaintiff Nacipucha, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       21.      Defendant Marija (a.k.a Maria) Ivanac is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Marija (a.k.a

Maria) Ivanac is sued individually in her capacity as owner, officer and/or agent of Defendant

Corporation. Defendant Marija (a.k.a Maria) Ivanac possesses operational control over Defendant

Corporation, an ownership interest in Defendant Corporation, and controls significant functions of

Defendant Corporation. She determines the wages and compensation of the employees of

Defendants, including Plaintiff Nacipucha, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

       22.      Defendant Stephen Varela is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Stephen Varela is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Stephen Varela possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Nacipucha,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       23.      Defendant Alexsandra (a.k.a Alexandra) Ivanac is an individual engaging (or who

was engaged) in business in this judicial district during the relevant time period. Defendant

Alexsandra (a.k.a Alexandra) Ivanac is sued individually in her capacity as owner, officer and/or

agent of Defendant Corporation. Defendant Alexsandra (a.k.a Alexandra) Ivanac possesses



                                                  -5-
             Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 6 of 18




operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. She determines the wages and

compensation of the employees of Defendants, including Plaintiff Nacipucha, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       24.      Defendants operate an Italian Restaurant located in the Midtown East section of

Manhattan in New York City.

       25.      Individual Defendants, John (a.k.a. Johnny) Berulia, Ivan Ivanac, Marija (a.k.a

Maria) Ivanac, Stephen Varela and Alexsandra (a.k.a Alexandra) Ivanac, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, and

control significant functions of Defendant Corporation.

       26.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       27.      Each Defendant possessed substantial control over Plaintiff Nacipucha’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Nacipucha, and all similarly situated individuals,

referred to herein.

       28.      Defendants jointly employed Plaintiff Nacipucha (and all similarly situated

employees) and are Plaintiff Nacipucha’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.




                                                 -6-
             Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 7 of 18




       29.      In the alternative, Defendants constitute a single employer of Plaintiff Nacipucha

and/or similarly situated individuals.

       30.      Upon information and belief, Individual Defendants John (a.k.a. Johnny) Berulia,

Ivan Ivanac, Marija (a.k.a Maria) Ivanac, Stephen Varela and Alexsandra (a.k.a Alexandra) Ivanac

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       31.      At all relevant times, Defendants were Plaintiff Nacipucha’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff




                                                  -7-
              Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 8 of 18




Nacipucha, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Nacipucha’s services.

        32.      In each year from 2014 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

        33.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

        34.      Plaintiff Nacipucha is a former employee of Defendants who was employed as a

cook.

        35.      Plaintiff Nacipucha seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                       Plaintiff Angel Nacipucha

        36.      Plaintiff Nacipucha was employed by Defendants from approximately July 2014

until on or about February 2018.

        37.      Defendants employed Plaintiff Nacipucha as a cook.

        38.      Plaintiff Nacipucha regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

        39.      Plaintiff Nacipucha’s work duties required neither discretion nor independent

judgment.

        40.      For approximately half of his employment with Defendants, Plaintiff Nacipucha

regularly worked in excess of 40 hours per week.



                                                  -8-
             Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 9 of 18




       41.      From approximately July 2014 until on or about June 2017, Plaintiff Nacipucha

worked as a cook on an alternating, evenly distributed schedule six days or seven days per week;

the weeks he worked six days per week, Plaintiff Nacipucha worked as a cook from approximately

4:00 p.m. until on or about 10:00 p.m. Monday through Friday and 3:00 p.m. until on or about 10:00

p.m. on Saturday; the weeks he worked seven days per week, Plaintiff Nacipucha worked as a

cook from approximately 12:00 p.m. until on or about 9:00 p.m. Monday through Friday, 3:00 p.m.

until on or about 10:00 p.m. Saturday, and from approximately 3:00 p.m. until on or about 9:00

p.m. Sunday (typically 58 hours per week every other week).

       42.      From approximately July 2017 until on or about September 2017, Plaintiff

Nacipucha worked as a cook from approximately 12:00 p.m. until on or about 9:00 p.m., 5 days a

week two weeks per month, and from approximately 4:00 p.m. until on or about 10:00 p.m., 5 days

a week for the remaining weeks per month (typically 30 hours per week every other week and 45

hours per week every other week).

       43.      From approximately October 2017 until on or about February 2018 Plaintiff

Nacipucha worked as a cook on an alternating, evenly distributed schedule six days or seven days

per week; the weeks he worked six days per week, Plaintiff Nacipucha worked as a cook from

approximately 4:00 p.m. until on or about 10:00 p.m. Monday through Friday and 3:00 p.m. until

on or about 10:00 p.m. on Saturday; the weeks he worked seven days per week, Plaintiff Nacipucha

worked as a cook from approximately 12:00 p.m. until on or about 9:00 p.m. Monday through

Friday, 3:00 p.m. until on or about 10:00 p.m. Saturday, and from approximately 3:00 p.m. until on

or about 9:00 p.m. Sunday (typically 58 hours per week every other week).h

       44.      From approximately July 2014 to February 2018, Defendants paid Plaintiff

Nacipucha his wages in a combination of check and cash.



                                               -9-
            Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 10 of 18




       45.     From approximately July 2014 until on or about September 2014, Defendants paid

Plaintiff Nacipucha a fixed salary of $800 per week by check only.

       46.     From approximately September 2014 until on or about July 2017 and then from

approximately September 2017 until on or about February 2018, Defendants paid Plaintiff

Nacipucha a fixed salary of $1,181 per week when Plaintiff Nacipucha worked 7 days per week,

and a fixed salary of $1,031 per week when Plaintiff Nacipucha worked 6 days per week, each by

combination of check and cash.

       47.     From approximately July 2017 until on or about September 2017, Defendants paid

Plaintiff Nacipucha a fixed salary of $881 per week ($531 by check and $350 in cash).

       48.     Plaintiff Nacipucha’s pay did not vary even when he was required to stay later or

work a longer day than his usual schedule.

       49.     For example, Defendants required Plaintiff Nacipucha to work an additional 20

minutes past his scheduled departure time two days a week, and did not pay him for the additional

time he worked. Prior to January 2018, Plaintiff Nacipucha was not required to keep track of his

time, nor to his knowledge, did the Defendants utilize any time tracking device such as punch cards,

that accurately reflected his actual hours worked.

       50.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Nacipucha regarding overtime and wages under the FLSA and NYLL.

       51.     Defendants did not provide Plaintiff Nacipucha an accurate statement of wages, as

required by NYLL 195(3).

      52.      In fact, Defendants adjusted Plaintiff Nacipucha’s paystubs so that they reflected

inaccurate wages and hours worked.




                                                - 10 -
           Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 11 of 18




     53.      Defendants did not give any notice to Plaintiff Nacipucha, in English and in Spanish

(Plaintiff Nacipucha’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                               Defendants’ General Employment Practices

        54.   For approximately half the time relevant to this Complaint, Defendants maintained

a policy and practice of requiring Plaintiff Nacipucha (and all similarly situated employees) to

work in excess of 40 hours a week without paying him appropriate overtime compensation as

required by federal and state laws.

        55.   Plaintiff Nacipucha was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

        56.   Defendants habitually required Plaintiff Nacipucha to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.

        57.   Defendants willfully disregarded and purposefully evaded recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

        58.   Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Nacipucha worked.

     59.      Defendants failed to provide accurate statements with each pay and in fact adjusted

Plaintiff Nacipucha’s paystubs so that they reflected inaccurate wages and hours worked.

        60.   Plaintiff Nacipucha was paid his wages in a combination of check and cash.




                                               - 11 -
         Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 12 of 18




       61.    Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

       62.    Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Nacipucha (and similarly situated individuals)

worked, and to avoid paying Plaintiff Nacipucha properly for his full hours worked.

       63.    Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

       64.    Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Nacipucha and other similarly situated former workers.

       65.    Defendants failed to provide Plaintiff Nacipucha and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked; and the number of overtime hours worked, as required

by NYLL §195(3).

       66.    Defendants failed to provide Plaintiff Nacipucha and other employees, at the time

of hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as



                                                - 12 -
            Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 13 of 18




 part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

 designated by the employer; the name of the employer; any “doing business as” names used by the

 employer; the physical address of the employer's main office or principal place of business, and a

 mailing address if different; and the telephone number of the employer, as required by New York

 Labor Law §195(1).

                           FLSA COLLECTIVE ACTION CLAIMS

      67.        Plaintiff Nacipucha brings his FLSA overtime compensation and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on

behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      68.       At all relevant times, Plaintiff Nacipucha and other members of the FLSA Class

were similarly situated in that they had substantially similar job requirements and pay provisions,

and have been subject to Defendants’ common practices, policies, programs, procedures, protocols

and plans including willfully failing and refusing to pay them the required overtime pay at a one

and one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA

and willfully failing to keep records required by the FLSA.

      69.       The claims of Plaintiff Nacipucha stated herein are similar to those of the other

employees.

                                  FIRST CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      70.       Plaintiff Nacipucha repeats and realleges all paragraphs above as though fully set

forth herein.



                                                - 13 -
            Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 14 of 18




       71.      At all times relevant to this action, Defendants were Plaintiff Nacipucha’s employers

(and employers of the putative FLSA Class members) within the meaning of the Fair Labor

Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Nacipucha

(and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

       72.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       73.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      74.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Nacipucha

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a work week.

      75.       Defendants’ failure to pay Plaintiff Nacipucha (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      76.       Plaintiff Nacipucha (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                 SECOND CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                            OF THE NEW YORK STATE LABOR LAW

        77.     Plaintiff Nacipucha repeats and realleges all paragraphs above as though fully set

forth herein.

        78.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Nacipucha overtime



                                                 - 14 -
         Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 15 of 18




compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

       79.      Defendants’ failure to pay Plaintiff Nacipucha overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

       80.      Plaintiff Nacipucha was damaged in an amount to be determined at trial.

                                  THIRD CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

       81.      Plaintiff Nacipucha repeats and realleges all paragraphs above as though fully set

forth herein.

       82.      Defendants failed to provide Plaintiff Nacipucha with a written notice, in English

and in Spanish (Plaintiff Nacipucha’s primary language), containing: the rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer; the name of the employer; any “doing

business as" names used by the employer; the physical address of the employer's main office or

principal place of business, and a mailing address if different; and the telephone number of the

employer, as required by NYLL §195(1).

       83.      Defendants are liable to Plaintiff Nacipucha in the amount of $5,000, together with

costs and attorneys’ fees.

                                 FOURTH CAUSE OF ACTION

                 VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW



                                                - 15 -
           Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 16 of 18




          84.   Plaintiff Nacipucha repeats and realleges all paragraphs above as though fully set

forth herein.

          85.   With each payment of wages, Defendants failed to provide Plaintiff Nacipucha with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

          86.   Defendants are liable to Plaintiff Nacipucha in the amount of $5,000, together with

costs and attorneys’ fees.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Nacipucha respectfully requests that this Court enter judgment

against Defendants by:

          (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

          (b)   Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Nacipucha and the FLSA Class members;

          (c)   Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Nacipucha’s and the



                                                - 16 -
           Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 17 of 18




FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (d)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Nacipucha and the FLSA Class members;

         (e)   Awarding Plaintiff Nacipucha and the FLSA Class members damages for the

amount of unpaid overtime compensation and damages for any improper deductions or credits

taken against wages under the FLSA as applicable;

         (f)   Awarding Plaintiff Nacipucha and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

         (g)   Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Nacipucha;

         (h)   Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Nacipucha’s compensation, hours, wages and any deductions

or credits taken against wages;

         (i)   Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Nacipucha;

         (j)   Awarding Plaintiff Nacipucha damages for the amount of unpaid overtime

compensation, and for any improper deductions or credits taken against wages as applicable

         (k)   Awarding Plaintiff Nacipucha damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

         (l)   Awarding Plaintiff Nacipucha liquidated damages in an amount equal to one



                                             - 17 -
         Case 1:18-cv-02620-SN Document 48 Filed 01/24/19 Page 18 of 18




hundred percent (100%) of the total amount of overtime compensation shown to be owed pursuant

to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (m)     Awarding Plaintiff Nacipucha and the FLSA Class members pre-judgment and

post-judgment interest as applicable;

       (n)      Awarding Plaintiff Nacipucha and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (o)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (p)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Nacipucha demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       January 23, 2019
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 18 -
